Opinion issued July 26, 2012




                                       In The
                                Court of Appeals
                                       For The
                           First District of Texas

                                NO. 01-12-00392-CV
                                     ____________

                        BOLIVAR S. TAYLOR, Appellant

                                          V.

   JAMES P. KAREN, MONICA BROWN, SEAN WHITE, & JONES DAY
                     LAW FIRM, Appellees


                     On Appeal from the 412th District Court
                            Brazoria County, Texas
                         Trial Court Cause No. 628011


                           MEMORANDUM OPINION

      Appellant Bolivar S. Taylor attempts to appeal from the trial court’s

judgment signed January 17, 2012. Because appellant did not timely file his notice

of appeal, we dismiss the appeal for want of jurisdiction.
      The trial court rendered its final judgment on January 17, 2012. Generally, a

notice of appeal is due within thirty days after the judgment is signed. See TEX. R.

APP. P. 26.1(a). The special clerk’s record on jurisdiction reflects that appellant did

not timely file anything that extended the deadline to file the notice of appeal

beyond the thirty day period provided for in Texas Rule of Appellate Procedure

26.1. See TEX. R. APP. P. 26.1(a)(1) (deadline to file notice of appeal is extended to

90 days after the date the judgment is signed if any party timely files a motion for

new trial, motion to modify the judgment, motion to reinstate, or, under certain

circumstances, a request for findings of fact and conclusions of law). Therefore,

appellant’s notice of appeal was due on or before February 16, 2012. Appellant did

not file his notice of appeal until March 21, 2012, thirty-four days after his notice of

appeal was due.1 Appellant’s notice of appeal was untimely filed. Without a timely

filed notice of appeal, this Court lacks jurisdiction over the appeal. See TEX. R.

APP. P. 25.1, 26.1.




1
      Appellant bears the burden of providing some measure of proof of the date that the
      notice of appeal was deposited with prison officials. See Ramos v. Richardson, 228
S.W.3d 671, 673 (Tex. 2007). However, appellant’s notice of appeal does not
      contain a certificate of service or a statement regarding when the notice of appeal
      was given to a prison official. See id. Appellant’s notice of appeal is dated March
      15, 2012. Therefore, at the earliest, appellant’s notice of appeal could have been
      deposited with prison officials on March 15, 2012, twenty-eight days after his
      notice of appeal was due.
                                           2
      On May 22, 2012, we requested a response from appellant to appellee’s

motion to dismiss for want of jurisdiction. Appellant filed a response, but it does

not show grounds for continuing the appeal.2

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R.

APP. P. 42.3(a), 43.2(f). We dismiss any pending motions as moot.

                                   PER CURIAM

Panel consists of Justices Higley, Sharp, and Huddle.




2
      Appellant claims that he timely filed a notice of appeal with the Fourteenth Court
      of Appeals dated February 9, 2012. However, if such a notice was filed with the
      Fourteenth Court of Appeals, the clerk of that court would have “immediately
      sen[t] the trial court clerk a copy of the notice.” TEX. R. APP. P. 25.1(a). No such
      notice appears in the special clerk’s record on jurisdiction received by this Court
      from the trial court clerk. The special clerk’s record contains only two notices of
      appeal—appellant’s first notice of appeal dated March 15, 2012, and a second
      notice of appeal which appellant captioned “Plaintiff Second Request for a Notice
      of Appeal” and dated April 3, 2012.
                                           3